Citation Nr: 0522069	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
February 1962. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO decision which denied, in 
pertinent part, the veteran's claim for service connection 
for asbestosis.  In January 2002, the veteran filed a Notice 
of Disagreement (NOD) with this issue, and in July 2002, the 
RO issued a Statement of the Case (SOC).  In August 2002, the 
veteran perfected his appeal.

In February 2003, the RO issued a decision which denied 
service connection for chronic obstructive pulmonary disorder 
(also claimed as emphysema).  

In March 2003, the RO issued a rating decision which denied 
service connection for PTSD.  The veteran filed an NOD with 
this issue in December 2003, and in April 2004, the RO issued 
an SOC.  The RO's April 2004 SOC recharacterized this issue 
as entitlement to service connection for an acquired mental 
disorder, claimed as PTSD and depression.   In July 2004, the 
veteran perfected his appeal of this issue.  

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The issue of service connection for an acquired psychiatric 
disorder, including PTSD and depression, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

A current lung disability, diagnosed as mild restrictive 
ventilatory defect, was caused or aggravated in part by, and 
cannot be reasonably disassociated from, his inservice 
asbestos exposure.


CONCLUSION OF LAW

A lung disorder, restrictive ventilatory defect, was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since this claim is being granted, a discussion of VA's 
notice and duty to assist requirements is unnecessary.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in a 
VA adjudication procedure manual, and an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, it must be determined whether 
or not military records demonstrate evidence of asbestos 
exposure during service and whether or not there was pre-
service and/or post-service occupational or other asbestos 
exposure.  

In this case, the record shows that the veteran served in the 
United States Navy from August 1959 to February 1962.  During 
the course of his career, he served onboard the USS Putnam 
(DD 757), from May 1960 to January 1961, and onboard the USS 
R.L. Wilson (DDE 847), from May 1961 to November 1961.  He 
alleges that during his time onboard ship, he was exposed to 
asbestos.  He testified that while he was onboard ship a 600 
pound steam line burst filling the interior of the ship with 
asbestos fibers.  Based on his inservice duties, and a review 
of his service personnel records, the Board concludes that 
the veteran was exposed to asbestos during his active duty 
service. 

Presently, the veteran has been diagnosed with multiple lung 
disorders, including COPD, asbestosis, bronchitis, and 
pulmonary fibrosis.  Treatment for a chronic lung disorder is 
not indicated in the veteran's service medical records, or 
for many years thereafter.  Nonetheless, there is medical 
evidence attributing his current lung disorder, at least in 
part, to his inservice asbestos exposure.  A CT scan of the 
lungs, performed in April 2000, revealed an impression of 
subsegmental defect suggestive of COPD.  An X-ray examination 
of the chest, performed in August 2000, noted findings of 
fibronodular infiltration in both lungs indicating chronic 
granulomatous disease.  Pulmonary function tests, performed 
in October 2000, revealed a moderate airflow limitation, with 
significant reversal post bronchodilator.  X-ray examination 
of the chest, performed in April 2001, revealed mildly 
increased interstitial markings in both lungs, and a small 
calcified granuloma in the right lateral upper lung field.  
X-ray examination of the chest, performed in March 2003, 
revealed diffuse interstitial fibrosis, with a mild degree of 
COPD suspected, and an old healed granulomatous disease right 
upper lung.  A March 2003 treatment report noted an 
assessment of COPD and pulmonary fibrosis.  The report also 
noted that the pulmonary fibrosis is probably related to 
asbestos exposure.  An August 2003 treatment report noted a 
diagnosis of COPD from tobacco abuse.  It also noted 
interstitial lung disease, pulmonary fibrosis, and indicated 
that this is probably asbestosis.  

A VA respiratory examination was conducted in November 2003.  
The report noted the veteran's inservice history, as well as 
his extensive history of smoking cigarettes.  This report 
concluded with diagnoses of allergic rhinitis; chronic 
bronchitis; COPD secondary to cigarette excess; and history 
of asbestos exposure on different ships during service.  The 
VA examiner noted that pulmonary function tests were 
conducted and interpreted as a mild restrictive and mild 
obstructive ventilatory defect.  The VA examiner opined that 
"[t]he problem here is that of respiratory complaints in a 
large measure due to cigarette abuse over the years with an 
indeterminate further effect of respiratory difficulties as a 
consequence of asbestos exposure."  A private treatment 
report, dated in March 2004, noted that the veteran had a 
history of heavy smoking when he was younger, and indicated 
that he continued to smoke a pack of cigarettes every other 
day.  The report concluded with an assessment of COPD 
exacerbation, asbestosis and tobacco abuse.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  The evidence needs to show 1) the existence of a 
present disability; 2) in-service incurrence or aggravation 
of the claimed disease or injury; and 3) a causal 
relationship between the current disability and the in-
service incurrence of aggravation of the claimed disability.  
Hansen v. Principi, 16 Vet. App. 110, 111 (2002), citing 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 78 F. 
3d 604 (Fed. Cir. 1996).  

In evaluating service connection claim, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

On review of the record, and with full consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that current lung disability, a mild restrictive 
ventilatory defect, can not be reasonably dissociated from 
his inservice exposure to asbestos.  While a lifetime of 
smoking cigarettes is also shown to cause impairment to the 
veteran, this is apparently implicated in the obstructive 
ventilatory defect component of the veteran's respiratory 
problems.  Accordingly, a lung disorder, reflected on recent 
VA examination as a mild restrictive ventilatory defect may 
be considered to have been incurred or aggravated in active 
service, warranting service connection.


ORDER

Service connection for lung disorder, mild restrictive 
ventilatory defect, is granted.


REMAND

The remaining issue on appeal is entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD and depression.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Specifically, the Board finds that the VA's duty to assist 
the veteran with his claim herein includes obtaining a VA 
medical opinion as to the etiology of the veteran's current 
psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, current treatment records suggest 
the veteran's psychiatric impairment is related to his 
physical impairment.  Since service connection is now 
established for one of his physical impairments, the Board 
believes an opinion should be obtained to address whether the 
veteran's current psychiatric disorder has been caused or 
aggravated (made worse) by his service-connected lung 
disorder.  The Board also feels that the RO should attempt to 
obtain records of any relevant medical treatment obtained by 
the veteran during the course of this appeal.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to identify all 
VA and private medical treatment providers who have 
treated him for psychiatric problems since in 
February 1962.  The RO should then obtain copies of 
the identified medical records.  The Board is 
particularly interested in treatment received 
during the course of this appeal.

2.  The RO should then have the veteran undergo the 
appropriate VA examination to determine the current 
existence and etiology of any psychiatric disorder 
found.  The claims folder should be provided to and 
reviewed by the examiner.  The examiner should 
provide a medical opinion, supported by adequate 
rationale, as to the approximate date of onset and 
etiology of any psychiatric condition identified, 
including any relationship to the veteran's active 
duty service.  For each psychiatric condition 
found, the examiner is requested to express an 
opinion as to the following:  

Whether it is at least as likely as not 
that the veteran's current psychiatric 
condition (1) had its onset in service, 
or (2) was caused or aggravated (made 
worse) by his service-connected lung 
disorder (restrictive ventilatory 
defect).  Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  Thereafter, the RO should review the claim for 
service connection for an acquired psychiatric 
disorder.  If the claim remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and afforded the 
appropriate period of time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


